DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment
The preliminary amendment filed 4/28/2021 has been entered. Claims 1-20 have been canceled. Claims 21-41 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the attribute" in lines 8-9, 18, 23, 27, 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the search index" in lines 21-22, 25, 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the first attribute" in lines 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “in association with the first metadata field and the second metadata field value associated with the second object” at lines 23-24, should be replaced with “in association with the second metadata field and the second metadata field value associated with the second object”.  
Independent claims 28, 35 recite similar limitations as in claim 21 and are therefore rejected by the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frank et al. (US 2009/0119255 A1, Applicant’s submitted IDS filed 3/18/2021), hereinafter “Frank”

As per claim 21, Frank teaches a system comprising: a processor; a non-transitory computer readable medium storing a search and instructions for:
“associating a first attribute value for an attribute field to a first metadata field value, wherein the attribute field is related to a characteristic of the first metadata field value” at [0025]-[0029];
(Frank teaches a document is associated with a first metadata field value describing the locations of the document. For example, the first metadata field value is “City of Cambridge in Massachusetts” or “Westminster Cathedral”. “The association between the document and these locations is metadata”.  Frank also teaches including a “feature type” for each location, a feature type (i.e., “attribute field”) is a categorization of the location. The feature type is related to a characteristic of the location of the document. For example, if a document refers to “Westminster Cathedral” (i.e., “first metadata field value”,) a geotagger system indicates a Type=Church attribute (i.e., “first attribute value”) that allows a visual display to user an icon resembling a church to indicate the location on a map. Frank also teaches different types of attributes/meta-metadata associated with a location such as “special relationships”, “semantic types” …etc.)
“the first metadata field value is associated with a metadata field name; the metadata field name and the first metadata field value are associated with a first object in an object repository; and the first attribute value for the attribute field is specific to the attribute, first object, and first metadata field value with which it is associated” at [0025]-[0029];
(Frank teaches the location value such as “Westminster Cathedral” (i.e., “first metadata field value”) is associated with the location metadata (i.e., “metadata field name”) of the document. Frank also teaches the Type=Church attribute (i.e., “first attribute value”) is specific to the attribute of the location “Westminster Cathedral” (i.e., “first metadata field value”) associated with the document (i.e., “first object”)) 
“associating a second attribute value for the attribute field to a second metadata field value; wherein: the attribute field is related to a characteristic of the second metadata field value” at [0028];
(Frank teaches associating other attributes to the location such as population count or average annual rain falls (i.e., “characteristic of the second metadata field value”.)  Frank teaches that attributes and meta-metadata are similar concepts, the term meta-metadata means those attributes are defined with reference to a particular document)
“the second metadata field value is associated with the metadata field name; the metadata field name and the second metadata field value are associated with a second object in an object in an object repository” at [0026];
(Frank teaches a location value such as “City of Cambridge” (i.e., “second metadata field value”) is associated with the location metadata (i.e., “metadata field name”) of a document (i.e., “second object”))
“the second attribute value for the attribute field is specific to the attribute, second object, and second metadata field value with which it is associated” at 
(Frank teaches second attribute value such as population count is specific to the attribute (i.e., “population”), the second object (i.e., “the document”), and the second metadata field value (i.e., “City of Cambridge”))
“indexing the attribute and the first attribute value in association with the first metadata field and the first metadata field value associated with the first object in the search index; indexing the attribute and the second attribute value in association with the second metadata field and the second metadata field value associated with the second object in the search index” at [0043]-[0044], [0074]-[0084];
(Frank teaches the document collection represented by data collection 30 is stored in storage system 22 along with geotags created by geotagger process 70. The search module 50 indexes information from storage system 22, including meta-metadata that describes the locations associated with documents in data collection 30)
“making the first attribute searchable via the search index through a search interface adapted to allow a search query identifying the metadata field, the attribute, and a search attribute value for the metadata field value for the metadata field” at [0044], [0074]-[0084] and Fig. 5, 
(Frank teaches the user interface 80 which includes prompts or controls for allowing users to filter the search results using meta-metadata attributes 851,852; keywork entry controls 801 allow user to input a free-text query as part of their query. Spatial criteria entry control 806 allow users to input a domain identifier as part of their query. If the user does not submit a free-text query, then any document that references a location within the domain identified by the domain identifier and that also matches any other criteria is a candidate for inclusion in result list 812)
“and to present search results associated with the first attribute value or the second attribute value of the attribute of the metadata field value, and the search attribute value identified in the search query” at [0044] and Fig. 5.
(Frank teaches presenting the result list 812, the result list 812 is a listing of visual representations of a set of documents that match the query constraints. 

	As per claim 22, Frank teaches the system of claim 21, wherein “the attribute is represented as key-value pair in the search index” at [0028], [0045]-[0050].
	
	As per claim 23, Frank teaches the system of claim 21, wherein “both the key and value of the key/value pair are searchable” at [0040]-[0044], [0074]-[0086].

	As per claim 24, Frank teaches the system of claim 21, wherein “the instruction are further for sorting the search results based on attribute values for the attribute” at [0044] and Fig. 5.

	As per claim 25, Frank teaches the system of claim 21, wherein “the search results are sorted after they are presented to a user” at [0044] and Fig. 5.

	As per claim 26, Frank teaches the system of claim 21, wherein “the attribute, first attribute value or second attribute value are dynamically created after an indexing of the first object or second object” at [0052]-[0057].

	As per claim 27, Frank teaches the system of claim 21, wherein “the first attribute value or second attribute value is a text, numerical, currency, date, percentage, symbol, enumerated list, geocode, coordinate or Boolean value” at [0028], [0045]-[0050].

	Claims 28-41 recite similar limitations as in claims 21-27 and are therefore rejected by the same reasons.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 10,073,875.  Claims 1-21 of US Patent No. 10,073,875 contain every element of claims 21-41 of the instant application and as such anticipate claims 21-41 of the instant application.

Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 9,348,890.  Claims 1-18 of US Patent No. 9,348,890 contain every element of claims 21-41 of the instant application and as such anticipate claims 21-41 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 




Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 30, 2022